Allowable Subject Matter
Claims 2-8 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an aircraft comprising a generator section including a fan drive turbine that drives the geared architecture, wherein a turbine to fan diameter ratio is substantially less than 45%; and said fan delivering air into a bypass duct as propulsion air, and delivering air into a compressor section, and a ratio of the volume of air delivered into said bypass duct to the volume of air delivered into compressor section is greater than or equal to 10.0, said geared architecture having a gear reduction ratio greater than or equal to 2.3, said fan drive turbine having a pressure ratio that is greater than or equal to 5, and is measured prior to an inlet of the low pressure turbine and compared to an outlet prior to an exhaust nozzle, and said fan having fan blades, with there being fewer than 26 fan blades, and a low fan pressure ratio can be described as a pressure ratio across one of said fan blades alone, with said pressure ratio being less than or equal to 1.5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642